DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12−14 are rejected under 35 USC 102(a)(2) as being anticipated by US Pat. No. 10,076,876 to Mark et al. (“Mark”).
Regarding claim 12, Mark teaches a vehicle body (fig. 31C), comprising a skin (shell 1386) including matrix material and plurality of continuous fibers at least partially coated with the matrix material (figs. 3A−3E and corresponding description on cols. 13−14), wherein the plurality of continuous fibers includes:
a first plurality of continuous fibers arranged into a first layer that is generally parallel to an outer surface of the vehicle body (i.e. 1328 in fig. 30B);
a second plurality of continuous fibers arranged into a second layer overlapping the first layer (i.e. the layer above 1328 in fig. 30B which appears to have been erroneously unlabeled in the figure); and
a third plurality of continuous fibers (1332, 1334) extending normal to the outer surface from the first layer into the second layer to interlock the first and second layers (fig. 30B).

the matrix material includes a UV-curable thermoset resin (col. 42 lines 46−57; col. 52 lines 21−25).
It would have been obvious to one of ordinary skill in the art at the time of filing to select these as the particular fibers and resins since Mark teaches them as suitable options for reducing the invention to practice.
Claims 15−20 are rejected under 35 USC 102(a)(1) as being anticipated by US Pre-Grant Publication No. 2003/0146346 to Chapman Jr (“Chapman”).
Regarding claim 15, Chapman teaches a vehicle body (para. [0004]), comprising:
an internal skeleton having a plurality of adjacent tubular structures (i.e. the various structures referred to as “tubes” throughout the specification, such as triangular tubes 102 in fig. 1 or triangular tubes 122 in fig. 2) that together form a wing shape (fig. 1); and
a skin (i.e. the various structures which are referred to as “skins” throughout the specification, such as outer skin 106 in fig. 1 or outer skin 130 in fig. 2) formed from a composite material over the internal skeleton (para. [0117]).
Regarding claim 16, Chapman teaches that the plurality of adjacent tubular structures are formed from the composite material forming the skin (cf. paras. [0117] and [0118]).
Regarding claim 17, Chapman teaches that the plurality of adjacent tubular structures extend in a lengthwise direction of the wing shape (where the lengthwise direction is orthogonal to figs. 1−2).
Regarding claim 18, Chapman teaches that at least one of the plurality of adjacent tubular structures is coated to function as at least one of a fuel tank and a fuel passage (para. [0167], where the walls of the “internal fuel tanks” are comprised of  the adjacent tubular structures which have been coated by the internal skins, such as internal skin 132).

Regarding claim 20, Chapman teaches that at least one of the plurality of adjacent tubular structures has a polygonal cross-section (fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1−3 are rejected under 35 U.S.C. 103 as being unpatentable over Mark.
Regarding claim 1, Mark teaches vehicle body (fig. 31C), comprising: 
an internal skeleton (subsections 1374, 1376, and 1378) forming a wing shape (col. 39 lines 66−67); and 
a skin (shell 1386) formed over the internal skeleton (col. 40 lines 22−35), the skin including: 
a matrix material (e.g. polymer 4 which coats the fibers); and 
a plurality of continuous fibers (e.g. multifilament core 6b) encased within the matrix material (fig. 3C).
Mark fails to explicitly teach that the plurality of continuous fibers curve from a base end near a fore/aft center of the wing shape outward toward leading and trailing edges of the wing shape at a tip end. It would have been obvious to one of ordinary skill in the art at the time of filing to arrange the plurality of continuous fibers to extend from a base end near a fore/aft center of the wing shape toward a tip end at leading and trailing edges of the wing shape, in order to maximize the fibers’ 
Regarding claims 2−3, Mark as modified teaches that the plurality of continuous fibers may include at least one of carbon fibers and glass fibers (col. 10 lines 59−60) and may additionally include at least one of a metallic wire and an optical fiber (col. 10 lines 55−58); and
the matrix material includes a UV-curable thermoset resin (col. 42 lines 46−57; col. 52 lines 21−25).
It would have been obvious to one of ordinary skill in the art at the time of filing to select these as the particular fibers and resins since Mark teaches them as suitable options for reducing the invention to practice.
Allowable Subject Matter
Claims 4−11 are allowed. See Reasons for Allowance from applications: 15/682,818; 15/682,826; 15/682,835; 15/682,844; and 15/697,483.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        


/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        2/12/2022